Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 1 of 55 PageID: 31
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 2 of 55 PageID: 32
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 3 of 55 PageID: 33
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 4 of 55 PageID: 34
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 5 of 55 PageID: 35




                    EXHIBIT A
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 6 of 55 PageID: 36
           Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 7 of 55 PageID: 37



Salerno Medical Associates EMR Service
                    Quaterly                  Monthly Rate     Invoiced Amount       Due Amount        Status                         Payment Details
           One Time Upfront Charges                               $26,750.00            $0.00     Invoice Closed            12/2/16                 $10,000.00
              Jan2016 to Mar2016                $2,193.00          $7,039.53            $0.00     Invoice Closed           12/27/16                  $5,000.00
              Apr2016 to Jun2016                $2,193.00          $7,039.53            $0.00     Invoice Closed            2/24/17                 $11,750.00
              Jul2016 to Sep2016                $2,193.00          $7,039.53            $0.00     Invoice Closed             5/1/17                 $12,800.00
              Oct2016 to Dec2016                $2,193.00          $7,039.53            $0.00     Invoice Closed            5/12/17                 $30,000.00
              Jan2017 to Mar2017                $2,610.00          $8,368.31            $0.00     Invoice Closed            9/25/17                  $9,600.00
              Apr2017 to Jun2017                $2,610.00          $8,368.31            $0.00     Invoice Closed             6/7/18                 $27,425.24
             July2017 to Sep2017                $2,610.00          $8,368.31            $0.00     Invoice Closed
              Oct2017 to Dec2017                $2,925.00          $9,378.28            $0.00     Invoice Closed
              Jan2018 to Mar2018                $3,515.00         $11,243.61            $0.00     Invoice Closed
             April2018 to June2018              $3,515.00         $11,243.61          $5,303.30   Invoice Open
                                                               $111,878.55          $5,303.30                                                   $106,575.24


Salerno Medical Associates Billing Service                                                                      Payment Details
                   Monthly                   Invoiced Amount     Due Amount             Status
                   Jan-16                        $6,400.00          $0.00        Invoice Closed       4/18/16              $6,400.00
                   Feb-16                        $6,400.00          $0.00        Invoice Closed       5/25/16              $6,400.00
                   Mar-16                        $6,400.00          $0.00        Invoice Closed        9/2/16              $6,400.00
                   Apr-16                        $6,400.00          $0.00        Invoice Closed        9/2/16              $6,400.00
                   May-16                        $6,400.00          $0.00        Invoice Closed       9/20/16              $6,400.00
                   Jun-16                        $6,400.00          $0.00        Invoice Closed       9/20/16              $6,400.00
                    Jul-16                       $6,400.00          $0.00        Invoice Closed       9/27/16              $6,400.00
                   Aug-16                        $6,400.00          $0.00        Invoice Closed      10/17/16              $6,400.00
                   Sep-16                        $6,400.00          $0.00        Invoice Closed      12/30/16              $6,400.00
                   Oct-16                        $6,400.00          $0.00        Invoice Closed      12/30/16              $6,400.00
                   Nov-16                        $6,400.00          $0.00        Invoice Closed      12/30/16              $6,400.00
                   Dec-16                        $6,400.00          $0.00        Invoice Closed       2/18/17              $6,400.00
                   Jan-17                        $6,400.00          $0.00        Invoice Closed       7/11/17              $6,400.00
                   Feb-17                        $6,400.00          $0.00        Invoice Closed
                   Mar-17                        $6,400.00          $0.00        Invoice Closed       1/16/18             $19,200.00
                   Apr-17                        $6,400.00          $0.00        Invoice Closed
                   May-17                        $6,400.00          $0.00        Invoice Closed
                   Jun-17                        $6,400.00          $0.00        Invoice Closed       2/6/18              $19,200.00
                    Jul-17                       $6,400.00          $0.00        Invoice Closed
                   Aug-17                        $6,400.00          $0.00        Invoice Closed
                   Sep-17                        $6,400.00          $0.00        Invoice Closed
                                                                                                      4/2/18              $25,600.00
                   Oct-17                        $6,400.00          $0.00        Invoice Closed
                   Nov-17                        $6,400.00          $0.00        Invoice Closed
                   Dec-17                        $6,400.00          $0.00        Invoice Closed        6/7/18
                   Jan-18                       $13,850.00          $0.00        Invoice Closed       5/25/18             $13,850.00
                   Feb-18                       $12,600.00          $0.00        Invoice Closed        6/1/18             $12,600.00
                   Mar-18                       $12,600.00          $0.00        Invoice Closed
                                                                                                      6/7/18              $31,600.00
                   Apr-18                       $12,600.00          $0.00        Invoice Closed
                   May-18                       $12,600.00       $12,600.00      Invoice Open
                                             $217,850.00       $12,600.00                                              $205,250.00
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 8 of 55 PageID: 38




                    EXHIBIT B
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 9 of 55 PageID: 39
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 10 of 55 PageID: 40




                    EXHIBIT C
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 11 of 55 PageID: 41
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 12 of 55 PageID: 42
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 13 of 55 PageID: 43
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 14 of 55 PageID: 44
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 15 of 55 PageID: 45
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 16 of 55 PageID: 46
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 17 of 55 PageID: 47
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 18 of 55 PageID: 48
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 19 of 55 PageID: 49
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 20 of 55 PageID: 50
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 21 of 55 PageID: 51
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 22 of 55 PageID: 52
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 23 of 55 PageID: 53
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 24 of 55 PageID: 54
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 25 of 55 PageID: 55
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 26 of 55 PageID: 56
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 27 of 55 PageID: 57
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 28 of 55 PageID: 58
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 29 of 55 PageID: 59
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 30 of 55 PageID: 60
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 31 of 55 PageID: 61
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 32 of 55 PageID: 62
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 33 of 55 PageID: 63
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 34 of 55 PageID: 64
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 35 of 55 PageID: 65
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 36 of 55 PageID: 66
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 37 of 55 PageID: 67
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 38 of 55 PageID: 68
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 39 of 55 PageID: 69
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 40 of 55 PageID: 70
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 41 of 55 PageID: 71
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 42 of 55 PageID: 72
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 43 of 55 PageID: 73
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 44 of 55 PageID: 74
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 45 of 55 PageID: 75
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 46 of 55 PageID: 76
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 47 of 55 PageID: 77
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 48 of 55 PageID: 78
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 49 of 55 PageID: 79
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 50 of 55 PageID: 80




                    EXHIBIT D
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 51 of 55 PageID: 81
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 52 of 55 PageID: 82




                    EXHIBIT E
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 53 of 55 PageID: 83
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 54 of 55 PageID: 84




                    EXHIBIT F
Case 2:20-cv-07076 Document 1-2 Filed 06/10/20 Page 55 of 55 PageID: 85
